DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2021.  In view of the amendments the Examiner has rejoined claims 12-15 which are to the method of the same elected subject matter.  The Examiner holds that 16-22 are drawn to species B as seen in figures 2A and 6-9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das (US Patent #4752537) in view of Nordman (US PgPub #2016/0311051).
For Claim 1, figure 1 of Das ‘537 discloses a metallic skin structure, comprising: a first end portion; a second end portion; a joint (16) between the first and portion and the second end portion, wherein the first end portion and the second end portion are coupled together along a line of securement (26); at least one reinforcing fiber (24) embedded within at least one of the end portions and extending in a direction to the line of securement.  While Das ‘537 discloses that reinforcing fibers can be embedded into the metal and added while welding it is silent about them being specifically positioned so that they are orthogonal to a line of securement.  However, figure 6 of Nordman ‘051 teaches embedding fibers (610 and 620) that are orthogonal to a line of securement of the metallic skin panel.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Das ‘537 with the lines of reinforcement that run axially and longitudinally such that they are orthogonal to a line of securement as taught by Nordman ‘051 in order to increase the strength of the system in a designed way.  
For Claim 2, figure 1 of Das ‘537 discloses that the first end portion comprises a first end; the second end portion comprises a second end; the first and second ends are aligned with each other and face each other; the first end and the second ends are coupled together with a weld; the weld is positioned between the first and second ends; and the weld extends long the first and second ends and defines the line of securement.
For Claim 3, figure 1 of Das ‘537 discloses that the at least one reinforcing fiber (24) is embedded within the first end portion, the first end portion is positioned on a first side of the line of securement; the at least one reinforcing fiber extends from the 
For Claim 4, figure 1 of Das ‘537 discloses that the at least one reinforcing fiber comprises a first plurality of reinforcing fibers (24); the first plurality of reinforcing fibers comprises adjacent reinforcing fibers, which are spaced apart from one another; the first plurality of reinforcing fivers is embedded within the first end portion; the first end portion is positioned on the first side of the line of securement; the first plurality of reinforcing fibers extends through the first end portion; the first plurality of reinforcing fibers is positioned closer to a first surface of the first end portion than to a second surface of the first end portion; the first plurality of reinforcing fivers extends from the first end portion and is embedded within the weld; the first plurality of reinforcing fibers is positioned closer to a first surface of the weld than to a second surface of the weld; the first plurality of reinforcing fivers extends from the weld and is embedded within the second end portion; the second end portion is positioned on the second side of the line of securement; the first plurality of reinforcing fibers extends within the second end portion; and the first plurality of reinforcing fivers is positioned closer to a first surface of the second end portion than to a second surface of the second end portion. 
For Claim 5, while Das ‘537 discloses a second plurality of fibers embedded within the weld, it is silent about it being closer to the second surface. However, figure 2B of Nordman ‘051 teaches in view of the structure of Das ‘537 that having a first plurality of reinforcing fibers and a second plurality of reinforcing fibers that is 
For Claim 6, while both Das ‘537 and Nordman ‘051 teach different thicknesses for the fibers, they are silent about the thickness being between fifty and sixty ten thousands of an inch.  It would have been an obvious matter of design choice to have that size for the fibers, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
For Claim 12, figure 1 of Das ‘537 discloses a method for fabricating the skin of claim 1 comprising the steps of coupling the first end portion to the second end portion along the line of securement; and positioning the at least one reinforcing fiber, embedded within at least one of the first end portion or the second end portion, wherein the at least one reinforcing fiber extends in the direction to the line of securement.  While Das ‘537 discloses that reinforcing fibers can be embedded into the metal and added while welding it is silent about them being specifically positioned so that they are orthogonal to a line of securement.  However, figure 6 of Nordman ‘051 teaches embedding fibers (610 and 620) that are orthogonal to a line of securement of the metallic skin panel.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Das ‘537 with the lines of reinforcement that run axially and longitudinally such that they are orthogonal to a line of securement as taught by Nordman ‘051 in order to increase the strength of the system in a designed way.
For Claim 13, figure 1 of Das ‘537 discloses that the step of coupling the first end portion to the second end portion further comprises positioning the first end portion, which comprises a first end, and the second end portion, which comprises a second end, such that the first end and the second end are aligned with each other and face each other and the step of coupling the first end portion to the second end portion further comprises positioning (26) a weld between the first end and the second end, wherein the weld defines the line of securement (16).
For Claim 14, figure 1 of Das ‘537 discloses that the at least one reinforcing fiber (24) further comprises a first plurality of reinforcing fibers; the first plurality of reinforcing fibers comprises adjacent reinforcing fibers, which are spaced apart from one another; the step of positioning the at least one reinforcing fibers further comprises embedding the first plurality of reinforcing fivers within the first end portion on a first side of the line of securement so that the first plurality of reinforcing fivers extend through the first end portion; the first plurality of reinforcing fibers is positioned closer to a first surface of the first end portion than to a second surface of the first end portion; the step of positioning the at least one reinforcing fiber further comprises positioning the first plurality of reinforcing fibers so that the first plurality of reinforcing fibers extends from the first end portion and is embedded within the weld; the first plurality of reinforcing fibers is positioned closer to a first surface of the weld than to a second surface of the weld; the step of positioning that at least one reinforcing fiber further comprises positioning the first plurality of fibers so that the first plurality of fibers extend from the weld and is embedded within the second end portion; the second end portion is positioned on a second side of the line of securement and the first plurality of reinforcing fibers extends within the second end portion and is positioned closer to a first surface of the second end portion that to a second surface of the second end portion.
For Claim 15, while Das ‘537 discloses a second plurality of fibers embedded within the weld, it is silent about it being closer to the second surface.  However, figure 2B of Nordman ‘051 teaches in view of the structure of Das ‘537 that the at least one reinforcing fiber further comprises a second plurality of reinforcing fibers (200); the second plurality of reinforcing fivers comprises adjacent reinforcing fibers which are spaced apart from one another; the step of positioning the at least one reinforcing fiber further comprises embedding the second plurality of reinforcing fivers within the first end portion; the first end portion is positioned on the first side of the line of securement; the second plurality of reinforcing fibers extends through the first end portion; the second plurality of reinforcing fivers is positioned closer to the second surface of the first end portion than to the first surface of the first end portion; the step of positioning the at least one reinforcing fiver further comprises positioning the second plurality of reinforcing fibers so that the second plurality of reinforcing fibers extends from the first end portion and is embedded within the weld; the second plurality of reinforcing fivers is positioned closer to the second surface of the weld than to the first surface of the weld; the step of positioning the at least one reinforcing fiber further comprises positioning the second plurality of reinforcing fibers so that the second plurality of reinforcing fibers extends from the weld and is embedded within the second end portion; the second end portion is positioned on the second side of the line of securement; and the second plurality of reinforcing fivers is positioned closer to the second surface of the second end portion than to the first surface of the second end portion.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Das ‘537 with the plurality of fibers on both a first and second surface as taught by Nordman ‘051 in order to provide extra strength on both sides of the skin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/23/2021